Fourth Court of Appeals
                               San Antonio, Texas
                                   September 1, 2020

                                  No. 04-20-00274-CV

                      IN THE INTEREST OF T.D.L., A CHILD,

               From the 218th Judicial District Court, Wilson County, Texas
                             Trial Court No. CVW2000108
                       Honorable Donna S. Rayes, Judge Presiding

                                     ORDE R

       The Appellant's Motion for Extension of Time is hereby GRANTED. The Appellant's
Brief is due October 2, 2020. No further extensions absent extenuating circumstances.




                                                _________________________________
                                                Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of September, 2020.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court